DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 06 June 2019 has been entered in full.  Claims 3, 5, 7-9, 12, 13, 17, and 19 are amended.
Claims 1-20 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
1.	The drawings are objected to for the following reasons:
(A)	In Figure 1, the small text in the second panel cannot be discerned.
(B)	In Figure 4B, many of the sample groups cannot be discerned from one another. 
(C)	In Figure 6, the text cannot discerned due to the gray background and small font. It is suggested that the Figure is updated to have white boxes, rather than gray ones.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
2.	Claims 3, 5, 9-12, and 16 are objected to because of the following informalities:  
2a.	In claim 3, line 7, after the word “represents”, the word “and” should be amended to recite “an”.
2b.	In claim 5, line 2, the phrase “signal domain” should recite “signaling domain” for consistency with claim 3.
2c.	In claim 9, line 2, the claim recites “TLR9-binding region comprises is a single-chain variable fragment…”.  It is suggested that the word “comprises” is deleted.
2d.	In claim 16, line 2, in the phrase “a Natural Killer (NK) cells”, the word “cells” should be amended to recite the singular “cell”.

2f.	Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3a.	Claim 6 recites the limitation "LCK-binding site" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5, from which claim 6 depends, recites “LCK-binding region”.
3b.	Claim 13 recites the limitation "the recombinant polypeptide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 13 depends, recites “a chimeric antigen receptor (CAR) polypeptide” (and not a recombinant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-3, 7, 8, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Finer, M.H. (US 2015/0329640), Mudde et al. (US 2013/0243767), and Tanaka et al. (Int J Oncol 37: 805-814, 2010).
	Finer teaches a chimeric antigen receptor (CAR) polypeptide comprising a signal peptide, an antigen binding domain derived from a single chain antibody that binds CD37; a hinge region; 
	Finer does not teach a chimeric antigen receptor comprising a TLR9-binding region.
	Mudde et al. teach a molecule that binds TLR9 and CD32 (page 1, [0003]).  Specifically, Mudde et al. discloses a protein that binds selectively to TLR9 (page 12, [0179-0180]).  It is noted that the amino acid sequence of SEQ ID NO: 43 of Mudde et al. is 100% identical the amino acid sequence of SEQ ID NO: 18 of the instant application (see sequence alignment attached to the instant Office Action as Appendix A).
	Tanaka et al. teach that TLR9, which recognizes a nucleic acid ligand, is usually expressed in a cell’s endosomes and endoplasmic reticulum (page 812, column 2 through page 813, top of column 1).  Tanaka et al. surprisingly discover that TLR9 is expressed on both the st full paragraph).  Tanaka et al. state that the findings may help to define clinical perspectives for inhibition of cell surface TLR9 agonists (page813, column 2, last paragraph).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the CAR polypeptide comprising a signal peptide, an antigen binding domain derived from a single chain antibody that binds CD37; a hinge region; a transmembrane domain; an intracellular signaling domain derived from CD3ζ or FcRζ; and optionally, one or more co-stimulatory intracellular signaling domains (and methods of treating malignancies) as taught by Finer by substituting the antigen binding domain derived from a single chain antibody that binds CD37 for a protein that selectively binds TLR9, as taught by Mudde et al.  The person of ordinary skill in the art would have been motivated to make that modification (i) because TLR9 is expressed on both the cell surface and cytoplasm of human hepatocellular carcinoma cells (HCC) and (ii) to generate an expressed CAR that initiates target human hepatocellular carcinoma cell killing following binding to a specific ligand (i.e., TLR9) expressed on the target cell (Finer, page 4 [0044]; Mudde et al., page 12, [0179-0180]; Tanaka et al., abstract; page 812, column 2).  CAR polypeptide ligation to the targeted cell (HCC) triggers immune effector cell activation, resulting in induction of effector cell signaling pathways that drive target cell apoptosis (Finer, page 4, [0044]).  The person of ordinary skill in the art .


5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Finer, M.H. (US 2015/0329640), Mudde et al. (US 2013/0243767), and Tanaka et al. (Int J Oncol 37: 805-814, 2010) as applied to claims 1-3, 7, 8, and 13-18 above, and further in view of Reimer et al. (Cell Mol Biol Lett 18: 433-446, 2013).
	The teachings of Finer, Mudde et al., and Tanaka et al. are set forth above.
	Finer, Mudde et al., and Tanaka et al. do not teach a chimeric antigen receptor (CAR) polypeptide that comprises an antigen binding domain derived from a single chain antibody that binds TLR9.
	Reimer et al. teach the generation of a single chain Fv fragment from the VH and VL domains of a monoclonal antibody that binds human and murine TLR9 (abstract; page 435, last paragraph through page 436; page 438, 3rd paragraph: Figure 1B). Although targeted to the endoplasmic reticulum, Reimer et al. disclose that the anti-TLR9 scFv inhibits TLR9 signaling in HEK293 and RA264.7 macrophages (page 443, discussion; Figures 3, 4).
.

s 1-4, 7, 8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bitter et al. (US 2016/0362472), Mudde et al. (US 2013/0243767), and Tanaka et al. (Int J Oncol 37: 805-814, 2010).
	Bitter et al. teach a composition comprising one or more cells that express a chimeric antigen molecule a chimeric antigen receptor (CAR) polypeptide (page 6, [0061]).  Bitter et al. disclose that the CAR molecule comprises an optional leader (signal) sequence, an antigen binding domain, a hinge region, a transmembrane domain, a costimulatory domain, and an intracellular signaling domain (page 22, [0207-0209]; page 23, [0210-0213]; page 67, [0657-0658] through page 68, column 1; Figure 1).  Bitter et al. teach that the antigen binding domain of the CAR is connected to the transmembrane via a hinge, such as a glycine serine linker (pages 68-69, [0670]).  It is noted that the linkers of SEQ ID NO: 107 and SEQ ID NO: 1322 are 100% identical to the spacers of SEQ ID NO: 11 and SEQ ID NO: 12, respectively, of the instant application (page 198, [1264]).  Bitter et al. state that the co-stimulatory signaling domain may be selected from the intracellular domain of molecules such as CD27, CD28, 4-1BB, OX40, CD30, CD40, ICOS, LFA-1, CD2, CD7, LIGHT, NKG2C, B7-H3, and a ligand that specifically binds CD83 (page 38, [0376-0377]; page 70, [0685]).  Bitter et al. teach that the intracellular signaling domain comprises CD3ζ (page 70, [0688]).  Bitter et al. disclose a nucleic acid encoding the polypeptide construct, vectors comprising the nucleic acid, and an immune effector cell comprising the encoded CAR (page 75, [0729-0731]; page 76, [0742] through page 80).  Bitter et al. teach that the CAR-expressing immune effector cell includes T cells and NK cells (page 7, [0068]; page 8, [0077, 0079]). Bitter et al. state that antigens, such as CD19, have been detected on cancers, and thus, the invention also relates to treating cancer by contacting the cancer with a CAR-expressing cell (page 96, column 1; page 100, [0960-0963]).  Bitter et al. 
	Bitter et al. do not teach a chimeric antigen receptor comprising a TLR9-binding region.
	Mudde et al. teach a molecule that binds TLR9 and CD32 (page 1, [0003]).  Specifically, Mudde et al. discloses a protein that binds selectively to TLR9 (page 12, [0179-0180]).  It is noted that the amino acid sequence of SEQ ID NO: 43 of Mudde et al. is 100% identical the amino acid sequence of SEQ ID NO: 18 of the instant application (see sequence alignment attached to the instant Office Action as Appendix A).
	Tanaka et al. teach that TLR9, which recognizes a nucleic acid ligand, is usually expressed in a cell’s endosomes and endoplasmic reticulum (page 812, column 2 through page 813, top of column 1).  Tanaka et al. surprisingly discover that TLR9 is expressed on both the cell surface and cytoplasm of human hepatocellular carcinoma cells (abstract; page 812, column 2).  Tanaka et al. disclose that predominantly full-length TLR9 is expressed on the cell surface and stimulation of TLR9 promotes cell proliferation (abstract; page 809, column 1, first full paragraph through column 2).  Specifically, Tanaka et al. disclose that cell stimulation with TLR9 ligand, CpG-ODNs, contributes to enhanced cell proliferation and survival in HCC cells (page 813, column 1, 1st full paragraph).  Tanaka et al. state that the findings may help to define clinical perspectives for inhibition of cell surface TLR9 agonists (page813, column 2, last paragraph).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the CAR molecule comprising an optional leader (signal) .


7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bitter et al. (US 2016/0362472), Mudde et al. (US 2013/0243767), and Tanaka et al. (Int J Oncol 37: 805-814, 2010), as applied to claims 1-4, 7, 8, 13-20 above, and further in view of Reimer et al. (Cell Mol Biol Lett 18: 433-446, 2013).
	The teachings of Bitter et al., Mudde et al., and Tanaka et al. are set forth above.

	Reimer et al. teach the generation of a single chain Fv fragment from the VH and VL domains of a monoclonal antibody that binds human and murine TLR9 (abstract; page 435, last paragraph through page 436; page 438, 3rd paragraph: Figure 1B). Although targeted to the endoplasmic reticulum, Reimer et al. disclose that the anti-TLR9 scFv inhibits TLR9 signaling in HEK293 and RA264.7 macrophages (page 443, discussion; Figures 3, 4).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the CAR molecule comprising an optional leader (signal) sequence, an antigen binding domain, a hinge region, a transmembrane domain, a costimulatory domain, and an intracellular signaling domain (and methods of treating cancer) as taught by Bitter et al. by substituting the antigen binding domain that binds CD19, CD20, or CD22 (for example) for a single chain antibody that binds TLR9, as taught by Reimer et al.  The person of ordinary skill in the art would have been motivated to make that modification (i) because TLR9 is expressed on both the cell surface and cytoplasm of human hepatocellular carcinoma cells (HCC) and (ii) to redirect T cells to HCC that express TLR9 to then destroy the HCC (Bitter et al., page 1, [0005]; Mudde et al., page 12, [0179-0180]; Tanaka et al., abstract; page 812, column 2).  The person of ordinary skill in the art reasonably would have expected success because similar constructs with scFv directed to different antigens were already being generated at the time the invention was made (see Bitter et al., including page 1, [00053]). Additionally, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill .


8.	Claims 1-3, 5-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2016/149254), Mudde et al. (US 2013/0243767), and Tanaka et al. (Int J Oncol 37: 805-814, 2010).
	Wang et al. teach Smart-CAR (chimeric antigen receptor), DE-CAR, Side-CAR constructs for use in eukaryotic cells (page 3, [0006]).  Wang et al. disclose that CARs are fused proteins comprising an extracellular antigen-binding element, a transmembrane element, and an intracellular signaling element comprising a functional signaling element derived from a co-stimulatory molecule and a functional signaling element derived from a stimulatory molecule (page 36, [00097]; pages 36-37, [00098]).  Wang et al. indicate that the stimulatory molecule is CD3ζ (page 35, [00097]; page 46, [000116]).  Wang et al. state that the co-stimulatory molecule may be selected from the intracellular domain of molecules such as CD27, CD28, 4-1BB, OX40, CD30, CD40, PD1, ICOS, LFA-1, CD2, CD7, LIGHT, NKG2C, B7-H3, and a ligand that specifically binds CD83 (page 46, [0001116]).  Wang et al. disclose that the CAR comprises an optional leader sequence at the amino terminus of the CAR fusion protein (page 36, [00097]).  Wang et al. also teach that the intracellular signaling element comprises a secondary cytoplasmic signaling sequence, including amino acids 207-235 of CD8α (SEQ ID NO: 31) (pages 46-47, [000116]; page 48, [000121]).  It is noted that the amino acid sequence of SEQ ID NO: 31 of Wang et al. is 100% identical to the amino acid sequence of SEQ ID NO: 31 of the instant 
	Wang et al. do not teach a chimeric antigen receptor comprising a TLR9-binding region.
	Mudde et al. teach a molecule that binds TLR9 and CD32 (page 1, [0003]).  Specifically, Mudde et al. discloses a protein that binds selectively to TLR9 (page 12, [0179-0180]).  It is noted that the amino acid sequence of SEQ ID NO: 43 of Mudde et al. is 100% identical the amino acid sequence of SEQ ID NO: 18 of the instant application (see sequence alignment attached to the instant Office Action as Appendix A).
	Tanaka et al. teach that TLR9, which recognizes a nucleic acid ligand, is usually expressed in a cell’s endosomes and endoplasmic reticulum (page 812, column 2 through page 813, top of column 1).  Tanaka et al. surprisingly discover that TLR9 is expressed on both the cell surface and cytoplasm of human hepatocellular carcinoma cells (abstract; page 812, column 2).  Tanaka et al. disclose that predominantly full-length TLR9 is expressed on the cell surface and stimulation of TLR9 promotes cell proliferation (abstract; page 809, column 1, first full paragraph through column 2).  Specifically, Tanaka et al. disclose that cell stimulation with st full paragraph).  Tanaka et al. state that the findings may help to define clinical perspectives for inhibition of cell surface TLR9 agonists (page813, column 2, last paragraph).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the Smart-CAR, DE-CAR, Side-CAR constructs that comprise an extracellular antigen-binding element, a transmembrane element, and an intracellular signaling element comprising a functional signaling element derived from a co-stimulatory molecule and a functional signaling element derived from a stimulatory molecule (and methods of treating diseases, such as cancer) as taught by Wang et al. by substituting the extracellular antigen binding element for a protein that selectively binds TLR9, as taught by Mudde et al.  The person of ordinary skill in the art would have been motivated to make that modification (i) because TLR9 is expressed on both the cell surface and cytoplasm of human hepatocellular carcinoma cells (HCC) and (ii) to redirect T cells to HCC that express TLR9 to then destroy the HCC (Wang et al., page 80, [000194]; Mudde et al., page 12, [0179-0180]; Tanaka et al., abstract; page 812, column 2).  The person of ordinary skill in the art reasonably would have expected success because similar constructs were already being generated at the time the invention was made (see Wang et al., including page 1, [0003]). Additionally, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2016/149254), Mudde et al. (US 2013/0243767), and Tanaka et al. (Int J Oncol 37: 805-814, 2010), as applied to claims 1-3, 5-8, 13-20 above, and further in view of Reimer et al. (Cell Mol Biol Lett 18: 433-446, 2013).
	The teachings of Wang et al., Mudde et al., and Tanaka et al. are set forth above.
	Wang et al., Mudde et al., and Tanaka et al. do not teach a chimeric antigen receptor (CAR) polypeptide that comprises an antigen binding domain derived from a single chain antibody that binds TLR9.
	Reimer et al. teach the generation of a single chain Fv fragment from the VH and VL domains of a monoclonal antibody that binds human and murine TLR9 (abstract; page 435, last paragraph through page 436; page 438, 3rd paragraph: Figure 1B). Although targeted to the endoplasmic reticulum, Reimer et al. disclose that the anti-TLR9 scFv inhibits TLR9 signaling in HEK293 and RA264.7 macrophages (page 443, discussion; Figures 3, 4).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the Smart-CAR, DE-CAR, Side-CAR constructs that comprise an extracellular antigen-binding element, a transmembrane element, and an intracellular signaling element comprising a functional signaling element derived from a co-stimulatory molecule and a functional signaling element derived from a stimulatory molecule as taught by Wang et al. by substituting the extracellular antigen binding element for a single chain antibody that binds TLR9, as taught by Reimer et al.  The person of ordinary skill in the art would have been motivated to make that modification (i) because TLR9 is expressed on both the cell surface and cytoplasm of human hepatocellular carcinoma cells (HCC) and (ii) to redirect T cells to HCC that express TLR9 to then destroy the HCC (Wang et al., page 80, [000194]; Mudde et al., page 



Conclusion
	Claims 1-9 and 13-20 are rejected.  Claims 10-12 are objected.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:
List and Wei (WO 2016/070014; cited on the IDS of 06 June 2019;; also, related US 2017/0335009) The ‘014 and ‘009 documents teach CAR polypeptides that comprise a TLR9-binding region.  However, while the WO document was published on 06 May 2016 (with an earlier priority), it has 2 inventors of the instant application and a common assignee (H. Lee Moffitt Cancer Center and Research Institute).   

	References that teach anti-TLR9 antibodies or TLR9 binding domains
	Bassiri et al. US 2005/0244410
Eaton-Bassiri et al.  Infection Immunity 72(12): 7202-7211, 2004
Jing et al. Anticancer Res 35: 5839-5844, 2015
Wozniak-Knopp et al. WO 2006/072620

Review of CAR technology
Fesnack et al.  Nature 16: 566-581, 2016
Harris et al.  Trends Pharmacol Sci 37(3): 220-230, 2016
Srivastava et al.  Trends Immunol 36(8): 494-502, 2015
Galetto R. WO 2015/158671	

Urban-Wojciuk et al.  Frontiers Immunol 10: 2388, 2019 (review of TLRs in cancer)
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
25 March 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647     

                                                                                                                                                                                                   

Appendix A
Db= SEQ ID NO: 43 of Mudde et al. (US 2013/0243767)
Qy= instant SEQ ID NO: 18


US-13-791-824A-43
; Sequence 43, Application US/13791824A
; Patent No. 9636415
; GENERAL INFORMATION
;  APPLICANT: Mudde, Geert
;  APPLICANT:Himmler, Gottfried
;  TITLE OF INVENTION: BISPECIFIC MOLECULE BINDING TLR9 AND CD32 AND COMPRISING A T CELL
;  TITLE OF INVENTION:EPITOPE FOR TREATMENT OF ALLERGIES
;  FILE REFERENCE: REDL-1202CIP
;  CURRENT APPLICATION NUMBER: US/13/791,824A
;  CURRENT FILING DATE: 2013-03-08
;  PRIOR APPLICATION NUMBER: US 12/281,504
;  PRIOR FILING DATE: 2008-09-03
;  PRIOR APPLICATION NUMBER: PCT/EP07/01722
;  PRIOR FILING DATE: 2007-02-28
;  PRIOR APPLICATION NUMBER: EP 06110672.0
;  PRIOR FILING DATE: 2006-03-03
;  NUMBER OF SEQ ID NOS: 105
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 43
;  LENGTH: 219
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: complete sequence of a VL-CH3 fusion protein
US-13-791-824A-43

  Query Match             100.0%;  Score 565;  DB 10;  Length 219;
  Best Local Similarity   100.0%;  
  Matches  105;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PREPQVYTLPPSRDELGIAQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        115 PREPQVYTLPPSRDELGIAQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 174

Qy         61 SFFLYSKLTVLGRRWTLGNVFSCSVMHEALHNHYTQKSLSLSPGK 105
              |||||||||||||||||||||||||||||||||||||||||||||
Db        175 SFFLYSKLTVLGRRWTLGNVFSCSVMHEALHNHYTQKSLSLSPGK 219



Appendix B
Db= SEQ ID NO: 31 of Wang et al. (WO 2016/149254)
Qy= instant SEQ ID NO: 31



ID   BDE76813 standard; peptide; 29 AA.
XX
AC   BDE76813;
XX
DT   03-NOV-2016  (first entry)
XX
DE   CAR preparing CD8 alpha protein fragment (residues 207-235), SEQ ID 31.
XX
KW   T-cell surface CD8 alpha chain; antimicrobial-gen.; bacterial infection;
KW   cancer; cytostatic; fungal infection; gene regulation;
KW   infectious disease; protozoal infection; therapeutic; viral infection.
XX
OS   Unidentified.
XX
CC PN   WO2016149254-A1.
XX
CC PD   22-SEP-2016.
XX
CC PF   15-MAR-2016; 2016WO-US022442.
XX
PR   17-MAR-2015; 2015US-0134143P.
PR   24-APR-2015; 2015US-0152727P.
PR   23-JUN-2015; 2015US-0183595P.
PR   08-JAN-2016; 2016US-0276449P.
XX
CC PA   (CHIM-) CHIMERA BIOENGINEERING INC.
XX
CC PI   Wang B,  Zeiner G;
XX
DR   WPI; 2016-59574R/68.
DR   REFSEQ; NP_001759.3.
XX
CC PT   New nucleic acid comprising a polynucleotide encoding a Chimeric Antigen 
CC PT   Receptor (CAR), useful for making a eukaryotic cell used for treating 
CC PT   cancer or an infectious disease.
XX
CC PS   Disclosure; SEQ ID NO 31; 108pp; English.
XX
CC   The present invention relates to a novel nucleic acid comprising a 
CC   polynucleotide operably linked to a polynucleotide encoding a chimeric 
CC   antigen receptor (CAR). The CAR comprises an extracellular element, a 
CC   transmembrane element, and an intracellular element, wherein the 
CC   transmembrane element is between the extracellular element and the 
CC   intracellular element. The invention further claims: (1) an eukaryotic 
CC   cell comprising the nucleic acid; (2) a method for treating cancer or a 
CC   disease caused by a pathogens (including a virus, a bacteria, a 
CC   protozoan, or a fungus) in a subject; (3) a method for controlling 
CC   proliferation of a T-lymphocyte; (4) a method for controlling the 

CC   an activation of a T-lymphocyte; and (6) a method for improving a RNA 
CC   control device by providing a virus. The eukaryotic cell is useful for 
CC   treating cancer or an infectious disease. The present sequence is a CD8 
CC   alpha peptide used as an intracellular element for preparing the CAR.
XX
SQ   Sequence 29 AA;

  Query Match             100.0%;  Score 129;  DB 23;  Length 29;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RRVCKCPRPVVKSGDKPSLSARYV 24
              ||||||||||||||||||||||||
Db          6 RRVCKCPRPVVKSGDKPSLSARYV 29